CARAWAY, J.,
dissenting.
|J respectfully disagree with the reversal of the Medical Director’s denial of Green’s request for lumbar discography by the workers’ compensation judge. As we discussed in Gilliam v. Brooks Heating and Air Conditioning, 49,161 (La.App.2d Cir.7/16/14) 146 So.3d 734, the decision of the Medical Director may only be overturned when it is shown by clear and convincing evidence that the decision was *171not in accordance with the Medical Treatment Guidelines, See La. R.S. 23:1203.1(K). Here, from the evidence submitted, the Medical Director concluded that Green had failed to meet certain required clinical indications for approval of the surgery by preponderance of the evidence. See La; R.S. 23:1203(1) and (M)(2). Upon appeal of the matter to the Workers’ Compensation Judge, no new medical evidence was offered. Under the manifest error-clearly Wrong standard of review, I disagree with any determination that this evidence was ' sufficient to reverse" the Medical" Director’s findings by clear and convincing evidence. I further dissent from the award of any wage benefits after February of 2014, when Green admitted he was released to return to work with a 50-pound weight restriction.
CARAWAY, J., would grant rehearing.